Case: 10-60421 Document: 00511501003 Page: 1 Date Filed: 06/07/2011




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                 FILED
                                                                            June 7, 2011
                                     No. 10-60421
                                   Summary Calendar                         Lyle W. Cayce
                                                                                 Clerk

LILLIAM MARITZA GUADALU RIVERA-MARTINEZ,

                                                   Petitioner

v.

ERIC H. HOLDER, JR., U. S. ATTORNEY GENERAL,

                                                   Respondent


                        Petition for Review of an Order of the
                           Board of Immigration Appeals
                                BIA No. A094 796 418


Before JONES, Chief Judge, and SMITH and CLEMENT, Circuit Judges.
PER CURIAM:*
       Lilliam Maritza Guadalu Rivera-Martinez (Rivera), a citizen and native
of El Salvador, petitions this court for review of the Board of Immigration
Appeals’ (BIA’s) order denying as untimely her motion to reopen her removal
proceedings. Rivera does not challenge the BIA’s determination that her motion
to reopen was untimely, but maintains that the time limitation should not apply
because her motion to reopen was based on changed country conditions in El
Salvador. She asserts that there were changed conditions in El Salvador since

       *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
     Case: 10-60421 Document: 00511501003 Page: 2 Date Filed: 06/07/2011

                                   No. 10-60421

her previous removal hearing, in which she was ordered removed in absentia,
because the threats against her and her family by members of the Mara
Salvatrucha (“MS”) gang have escalated; the MS member against whom her
brother testified has been released from prison; and another family has been
threatened for testimony in the same case.
      An alien is not bound by the time limitation for filing a motion to reopen
if her request for asylum or withholding of removal “is based on changed country
conditions arising in the country of nationality . . . if such evidence is material
and was not available and would not have been discovered or presented at the
previous proceeding.” 8 C.F.R. § 1003.23(b)(4)(i); see 8 U.S.C. § 1229a(c)(7)(C)(ii).
The evidence submitted by Rivera, however, did not show a change in conditions
in El Salvador since the time of her removal hearing. Instead, the evidence
showed that Rivera was threatened by MS gang members before and after her
removal hearing and that gang violence has always affected Salvadoran citizens,
not just Rivera.
      Thus, the BIA did not abuse its discretion in determining that Rivera had
not established changed country conditions and that her motion to reopen was,
therefore, untimely. See Panjwani v. Gonzales, 401 F.3d 626, 632-33 (5th
Cir.2005). Accordingly, we decline to address Rivera’s arguments that she
established prima facie eligibility for asylum or withholding of removal. See INS
v. Orlando Ventura, 537 U.S. 12, 16-17 (2002). Furthermore, by failing to brief
her claim regarding the Immigration Court’s denial of her motion to rescind her
in absentia removal order and her claim regarding the BIA’s denial of her
request for protection under the Convention Against Torture, Rivera has
abandoned them. See Soadjede v. Ashcroft, 324 F.3d 830, 833 (5th Cir. 2003)
(citing Brinkmann v. Dallas County Deputy Sheriff Abner, 813 F.2d 744, 748 (5th
Cir. 1987)).
      PETITION DENIED.



                                          2